Case 4:19-cv-00226 Document 169 Filed on 06/11/20 in TXSD Page 1 of 2

CNZTIED STITES. LI STHICT CHM”

S OUZWESM LISTE! CT OF TEXAS ,
FLOUSTOW FEXBS. LM VIS/Oo

 

 

 

LMU GT PRUISSEL LET /,

 

 

 

 

 

eas
PLEN TIFFS | ee ies me
JUN 711 2020
VA LA iS Cozy, LELBS, Si. David J, Bradley, Clerk of Court
ELE DWTS.
4 [fel 22G

FRUSSELL. Cok teh
ZATERVENOR

 

 
 

 

“COWD- wa DDI

 

Zo. FQOVANT” HAS. File 2 THOTTOW ZO LNTERV DE ZN DHS
CASE LAD TNCOLRPORITES (T~ KE. AS ae isl: UY SST" OTT

 

ZL. ZA O\VIWT. KL0PS HO BEEN AFFORDED iy ADEQUTE, CORST ITU AL
BIL. PLEO fi CHEES LEYTOLE. LD [EY SDUE TN ZHERIS.
COMNTY:

 

LL, hoy ti FEE. PEQUETD ADEQWIZE, COVSTITUTIOW DL. BRL.
REVIELT” Of SEVER BL OCCHSS/CYS PND BEL LENSER SUCHL
TONLNT PLUS BEN COVITMoW/SL Y OWTIVED OVER 3 EUS MOE
KAS LEREST LK tobi 20/7

 

 

ES0085-01-07
Case 4:19-cv-00226 Document 169 Filed on 06/11/20 in TXSD -Page 2 of 2

 

' REQUESTS GHOT THLE, COURT” 2BPNT- THLE PUTIN POD
ODER, THE TELL COUT TO SCHEDULE Litt, Combe] Aarf
EVD EMT Lap BIL. ARINC Mi GUIS. CASES AND Upon
Coyolusihy Sex Zs Boncls li TPE DniidttT CF B20, 000
JM CRUSE, [EYSOYS. FVD $20, 000 ZH CPUE NO. LEYILULE.

 

esp atolls Sybrvttd
Ftidsso Of)
L2NZER VEW OR

 

 

2, Kussief! Catmpit. O2I0MVE3, HORS. Coty Stil, BEM
ZMESENTEL ZTCAKCOLATD, ZIV ALLEGES Ochi TAL ZY FOULS
Coy ATMS, DECLYE SIDES DENIES Of DEL TRY
TL01 4 BE LO CVI ZS TEUF Sub OL CfETO

 

Crecwzen Cr VIE 2290, Fitsssoll rms

 

FEUSSELL Copmy

Sart ODAYWEI O-JL BEES
S200 DUES SS?

Foe TON TEMAS. FQ).

 

 

 

 

 

 

 

 

ES0085-01-07
